t c memo united_states tax_court home team transition management petitioner v commissioner of internal revenue respondent docket no filed date richard s avellone for petitioner karen o myrick for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for petitioner’ sec_2011 sec_2012 and sec_2013 taxable years respectively respondent also determined accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure under sec_6662 a for petitioner’ sec_2011 sec_2012 and sec_2013 taxable years respectively finally respondent determined late filing additions to tax of dollar_figure and dollar_figure under sec_6651 for petitioner’ sec_2011 and sec_2013 taxable years respectively after concessions by the parties the issues remaining for our consideration are whether petitioner is entitled to deduct management fees for and whether petitioner is liable for accuracy-related_penalties under sec_6662 for each taxable_year and whether petitioner is liable for the late filing addition_to_tax for the taxable_year findings of fact3 petitioner a corporate home healthcare service provider had its principal_place_of_business at st louis missouri at the time the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent conceded that petitioner did not fail to report dollar_figure of gross_income for and that it is not liable for the late filing addition_to_tax for petitioner on brief presented no argument as to the remaining sec_6662 penalties and sec_6651 addition_to_tax and conceded that its liability for the penalties and addition_to_tax depends upon the court’s holding with respect to the deductibility of the management fees 3the parties’ stipulation of facts and the attached exhibits are incorporated by this reference petitioner provides at-home aid services to assist clients in their daily living tasks such as bathing eating cooking and grocery shopping petitioner also offers brief visits from a nurse to set out regular medications monitor vital statistics and conduct a range of body exercises with a client petitioner reports its income and expenses on the cash_method_of_accounting and filed it sec_2011 form_1120 u s_corporation income_tax return on date during the years at issue petitioner’s clientele wa sec_65 -70 medicaid funded veterans affairs funded and -25 privately funded during the years at issue petitioner was wholly owned by sacer cor enterprises inc sacer cor sacer cor purchased petitioner through a combination of owner contributions interest-bearing loans funded by the owners and a corporate loan from union bank sacer cor is a missouri for-profit corporation that was incorporated by charles n honigfort sacer cor’s shares were held in equal percentages by charles and mary honigfort and sean and ruth ann noonan when sacer cor was incorporated it was the intention of the four shareholders to acquire in-home healthcare companies on date sacer cor acquired petitioner which had been an ongoing business since and had the same four shareholders owners as sacer cor when the owners acquired petitioner it was owned and operated by an individual who lived in new york state and had an existing contract with medicaid during through petitioner was sacer cor’s only holding and no other healthcare companies were acquired after sacer cor’s acquisition of petitioner mr honigfort performed its daily administrative duties including operations payroll bill payment monitoring cash_flow and bookkeeping ms noonan handled petitioner’s healthcare management responsibilities for the three years at issue mr honigfort and ms noonan received wages from petitioner for the work performed mr honigfort and ms noonan provided marketing services to petitioner for which neither received additional compensation likewise neither mr honigfort nor ms noonan received additional compensation from sacer cor during the three years at issue sacer cor did not pay wages or compensate any of the four shareholder directors for work performed sacer cor’s four owners including mr honigfort and ms noonan periodically received director’s fees each receiving an equal amount after mr honigfort and ms noonan received compensation from petitioner when there was sufficient cashflow to enable payment petitioner deducted dollar_figure dollar_figure and dollar_figure claiming that it had paid those deductions to sacer cor for management services for the and taxable years respectively respondent disallowed these deductions in full on its corporate returns sacer cor reported the management fees from petitioner as income the dollar_figure petitioner deducted as management fees for had initially been classified on its books as loans and was reclassified at the end of the year during the preparation of its return likewise during the year petitioner made transfers to sacer cor totaling dollar_figure that initially were classified on petitioner’s books as intercompany loans later a portion was reclassified as management fees at the end of the year journal entries were made on petitioner’s books to reduce the balance of the intercompany loans account to dollar_figure during petitioner made transfers of dollar_figure to sacer cor which initially were classified on petitioner’s books as intercompany loans and some of which were claimed as a management fee deduction on petitioner’s return the management fee deduction for funds transferred to sacer cor was primarily determined according to the amount of cash sacer cor needed to make outside loan repayments and also to the amount of fiscal_year operating profits of petitioner and sacer cor sacer cor’s board meeting minutes dated date state that its directors will periodically review and direct the operations of entities it controls the minutes also state that the board will assess appropriate fees against its entities for management services performed for them or on their behalf the date board meeting minutes state d ue to restricted cash_flow from operations of petitioner no member compensation or management fees would at this point in time be approved or assessed sacer cor’s date board meeting minutes state that for day-to-day management services to petitioner it was determined that the amount of twenty-seven thousand dollars dollar_figure was appropriate for its management services through date likewise the date board meeting minutes state that management fees of dollar_figure were approved for the period june through date board meeting minutes for date and date state that the board approved management fees of dollar_figure and dollar_figure for those respective years other than those references to management fees in the board minutes there were no written materials or agreements concerning management fees or management duties performed the amounts of the management fees deducted were not based upon the number of hours worked or the particular services performed essentially they were based on the amounts of cash required by sacer cor to make its loan payments and the amounts of cash available from petitioner’s operating profits respondent examined sacer cor’s and petitioner’s returns and determined that the management fees that had been deducted in reality were dividends to sacer cor on the basis of that determination respondent disallowed petitioner’s management fee deductions and sacer cor was entitled to and received refunds of tax because of a reduction in the income it had reported as management fee income sacer cor did not protest or contest respondent’s determination that it was entitled to refunds for the same years that deficiencies were determined for petitioner opinion the seminal issue remaining for our consideration is whether petitioner is entitled to its claimed deductions for management fees for and respondent determined that the management fees were disguised dividends and not deductible in support of that determination respondent argues that no management services were performed by sacer cor or its officers there was no written_agreement between petitioner and sacer cor providing for management services and that in effect the payments from petitioner to sacer cor were repayments of intercompany loans respondent also notes that petitioner remitted funds to sacer cor only as long as the intercompany loan was outstanding petitioner disagrees arguing that sacer cor’s board meeting minutes reflect that management fees were intended and voted by the board for each of the years at issue petitioner also argues that the amount of management fees varied each year because there was no way of knowing in advance the amount of time needed to manage petitioner management fees are deductible under sec_162 if they are ordinary necessary and reasonable payments made for services rendered see rts inv corp v commissioner rts tcmemo_1987_98 aff’d 877_f2d_647 8th cir rts sec_1_162-7 income_tax regs that case involved whether amounts paid as salaries and management fees in closely held corporations were reasonable_compensation the court held that the salaries and management fees that were paid_by a subsidiary were not reasonable where among other things the amount_paid was equally distributed to shareholders according to ownership percentages and was paid in direct relation to the subsidiary’s profitability the court noted in rts that where a corporation is controlled by officer employees who set their own compensation special scrutiny must be given to such salaries citing 500_f2d_148 8th cir aff’g tcmemo_1973_130 the commissioner’s determination is presumptively correct and the taxpayer has the burden of proving otherwise rule a 278_us_282 sec_1_162-7 income_tax regs provides in pertinent part any amount_paid in the form of compensation but not in fact as the purchase_price of services is not deductible an ostensible salary paid_by a corporation may be a distribution of a dividend on stock this is likely to occur in the case of a corporation having few shareholders practically all of whom draw salaries the form or method of fixing compensation is not decisive as to deductibility in any event the allowance for the compensation paid may not exceed what is reasonable under all the circumstances it is in general just to assume that reasonable and true compensation is only such amount as would ordinarily be paid for like services by like enterprises under like circumstances the circumstances to be taken into consideration are those existing at the date when the contract for services was made not those existing at the date when the contract is questioned in friendly fin inc v commissioner tcmemo_1991_551 tax ct memo lexis this court held that similar payments were distributions of corporate earnings_and_profits and not compensation as the payments made were not in relation to services provided that case also involved the treatment of payments made to shareholders of closely held entities in reaching its conclusion the court provided the following guidance thus a taxpayer must show that the amount_paid as compensation is reasonable and is for services actually rendered close scrutiny is given to deductions claimed for payments made by a corporation controlled by those to whom the payments are made if the payments are distributions of earnings rather than compensation_for services rendered they are not deductible 500_f2d_148 8th cir aff’g tcmemo_1973_130 73_tc_1142 id tax ct memo lexis at in this case we have four individuals who were equal corporate shareholders in a home care business petitioner that they had acquired in during the same four shareholders incorporated another corporation sacer cor in which they were equal shareholders and sacer cor acquired ownership of petitioner the existing home healthcare business two of the shareholders were employees of petitioner and they were paid for their services which included day- to-day operation of petitioner the other two shareholders were not employees of petitioner none of the four shareholders were employees of sacer cor and no one including the four shareholders was paid a salary for any services rendered to or on behalf of sacer cor periodically the four shareholders of sacer cor were paid equal amounts as director’s fees there is no credible_evidence showing that any management services were performed by the shareholders or other employees of sacer cor for petitioner given those facts petitioner has failed to meet its burden of showing that the deducted management fees it paid to sacer cor were for services rendered and or reasonable within the meaning of sec_162 exacerbating those circumstances are the facts that the alleged management fees were originally booked as loan payments and that the amounts corresponded to petitioner’s ability to pay ie they varied depending on petitioner’s revenues we accordingly hold that respondent’s disallowance of the management fee deductions that petitioner claimed for and is not in error and is sustained petitioner has conceded on brief that its liability for the sec_6662 penalties and the sec_6651 addition_to_tax depends on this court’s holding regarding the deductibility of the management fees because petitioner presented no evidence showing that its actions were reasonable and not negligent or in disregard of the rules or that its return was timely the penalty issues are to the extent not conceded decided for respondent to reflect the foregoing decision will be entered under rule
